Arrington, J.
■ This is an appeal from an interlocutory order of the Chancery Court of Winston County overruling a motion of two of the defendants in the court below, namely: *859Continental Southern Lines, Inc., and Ernest H. Lucas, to change the venue of this suit from Winston County to Hinds County.
This suit is an attachment in chancery brought by the complainant, Mrs. Blossie Wicker, to recover damages from the Continental Southern Lines, Inc., a nonresident, and Ernest H. Lucas, a resident citizen of Hinds County, Mississippi, for personal injuries and to attach funds or property in the hands of Gulf Transport Company, a Mississippi corporation domiciled in Jackson, Mississippi, and Paul Hunt, a resident of Choctaw County, Mississippi, belonging to the Continental Southern Lines, Inc. Venue in Winston County is based upon the allegation that Gulf Transport Company is a common carrier operating a motor transportation line in Winston County. Gulf Transport Company answered and admitted that it was indebted to the defendant, Continental Southern Lines, Inc.
Appellants contend that Section 1434, Miss. Code of 1942, does not apply and that the venue is controlled by Section 1433, Miss. Code of 1942, or by Section 1274, Miss. Code of 1942.
After a careful review of the record in this case and the contentions made by the appellants, we are of the opinion that  under the principles announced in the case of Clark v. Louisville & N. R. Company, et al., 158 Miss. 287, 130 So. 302, the action of the chancellor in overruling said motion was correct and the judgment appealed from is therefore affirmed.
Affirmed and remanded.
McGehee, G. J., and Lee, Kyle, and Ethridge, JJ., concur.